DETAILED ACTION

Status of the claims
	Claims 1-2 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “A vehicle-mounted device for controlling transmission of sensor data”

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (DE 102017106579) in view of デイヴィス (JP 2006501106), in view of Gopal (US 20150318916).
Regarding claim 1, Onishi disclosed a wireless communication device for vehicles, comprising
a collector that collects sensor data detected by a sensor with which the vehicle is equipped; 
A wireless communication system according to a second embodiment is a system that collects data (for example, sensor information) generated by each vehicle (page 11, para. 6)
a buffer unit that stores the sensor data collected by the collector; 
In the second embodiment, the wireless communication device acquires 100 Information (information to be finally transmitted to the master node) from a sensor (not shown) provided in a vehicle (step S20). The acquired information is temporarily stored in a memory (not shown). (page 12, para. 2)
a transmitter that transmits the sensor data collected by the collector to an external apparatus; 
a determination unit that determines whether or not a predetermined condition is satisfied; and 
a controller that controls transmission of the sensor data by the transmitter to the external apparatus, 
wherein the controller is configured to cause the transmitter to stop transmitting the sensor data collected by the collector to the external apparatus when the determination unit determines that the predetermined condition is satisfied, and
The present invention can be applied to both a system that distributes information transmitted from a master node that is an upstream node to a plurality of wireless communication devices that are downstream nodes (spread information), and to a system that communicates (information collects) information transmitted from a plurality of wireless communication devices to a master node. (page 6, para. 10) {a system thus an external apparatus;}
For example, a transmission may be stopped when a distance from the master node becomes equal to or greater than a prescribed distance, or a transmission may be stopped when a prescribed range is reached. Alternatively, transmission could be stopped at a deviation from a prescribed range. In addition, transmission may be stopped when a same wireless communication device has traveled a prescribed distance or more while having the same information. Alternatively, a transmission could be stopped if the number of hops exceeds a prescribed value. (page 11, para. 4)
Regarding cause, when a determination result obtained by the determination unit changes to indicate that the predetermined condition is not satisfied after the determination unit determines that the predetermined condition is satisfied, the transmitter to concurrently transmit the sensor data stored in the buffer unit to the external apparatus 
First, Onishi disclosed further the device A issues communication requests to the devices B and C, and conducts a negotiation. At this point, the wireless communication unit AP included in the devices B and C operates as a server that accepts the connection request. In addition, the wireless communication unit STA included in the device A operates as a client that issues the connection request. (page 10, para. 8)
Once connections are made, the device A accordingly transfers information to the devices B and C. (page 10, para. 9)
Second, デイヴィス teaches a system wherein To start transmission, to stop transmission after a predetermined time period, to start transmission again when the aircraft encounters turbulence, to stop transmission again after a predetermined time period, Stop receiving position and time data when stopped, restart transmission when the aircraft stops moving, stop transmitting when all of the stored fuel pump data has been transmitted, it can. {i.e. restart transmission when the predetermined condition is not satisfied after the determination unit determines that the predetermined condition is satisfied}
Onishi and デイヴィス are considered to be analogous art because they pertain to a communication system for vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate cause, when a determination result obtained by the determination unit changes to indicate that the predetermined condition is not satisfied after the determination unit determines that the predetermined condition is satisfied, the transmitter to concurrently transmit the sensor data stored in the buffer unit to the external apparatus for Onishi’s system in order to ensure all the stored sensor data are transmitted eventually. (page 13, para. 3)
Onishi did not disclose while giving priority to sensor data with a shorter delay time based on priority levels according to delay times, 
Gopal teaches a communication system for vehicle wherein 
[0058] In accordance with further example embodiments, priority data tagging may be employed to prioritize sensor data based on such factors as importance and sensitivity to transmission delay, in efforts to reduce queuing delays for the high priority data relative to lower priority data. The data buffering process can be configured to store monitor data in one or more buffers to facilitate the transmission of higher priority data (e.g., data that requires lower latency) before the transmission of buffered data of lower priorities.
Onishi and Gopal are considered to be analogous art because they pertain to a communication system for vehicle. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate while giving priority to sensor data with a shorter delay time based on priority levels according to delay times for Onishi’s system in order to ensure all the stored sensor data are transmitted in a timely fashion.
Onishi did not disclose the delay times each representing a difference between an acquisition time point of the sensor data and a current time point.
Examiner takes official notice that the delay times is well known in the art as defined.
Regarding claim 2, the claim is interpreted and rejected as claim 1.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685